DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to Request for Continued Examination (RCE) with applicant’s claim amendments/arguments filed on July 29, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-9, 15-20, 26, and 32 were canceled. Claims 10-14, 21-25, and 27-31 are now renumbered as claims 1-15 are pending.

ALLOWABLE SUBJECT MATTER
	5.	Claims 10-14, 21-25, and 27-31 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the 
7.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments in pp. 8-11 of Remarks, filed 07/29/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
8.	However, to keep the record clear, none of the prior arts on the record taken alone or in combination teaches “correlating, by the device, received information regarding anomaly detection models associated with the selected set of edges, to determine a measure of confidence in the anomaly detection models associated with the selected set of edges based on an assessment of how similar the anomaly detection models are to each another;” as recited in independent claim 10, and similarly recited in independent claims 21 and 27 respectively.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 21, and 27 with proper motivation before the effective filing date of the claimed application.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
A. Belkhirat, A. Bouras and A. Belkhir, "A New Similarity Measure for the Anomaly Intrusion Detection," 2009 Third International Conference on Network and System Security, 2009, pp. 431-436, doi: 10.1109/NSS.2009.20.
Abstract: This paper introduces a new similarity measure that can be applied for the anomaly intrusion detection by using weighted complete bipartite graphs. The first set of nodes represents users, while the second set depicts the characteristics defining his profile. The weight on each edge is computed from the frequency of appearances of characteristics for a given user. We demonstrate the validity of our measure by fulfilling the set of rules defined for any similarity measure.
A. Derhab and A. Bouras, "Combining Similarity and Dissimilarity: a Novel Approach for the Anomaly Intrusion Detection," WIAR 2012; National Workshop on Information Assurance Research, 2012, pp. 1-6.
Abstract: In this paper, we study the anomaly detection problem with the goal of minimizing memory and time complexity. Prior works need to check the whole training database to detect anomalous objects, and hence they are not scalable for large training databases. In this paper, we propose two similarity (resp., dissimilarity) measures. We show that similarity and dissimilarity can be described by one linear equation. Based on this result, we take a novel approach to address the anomalybased intrusion detection. This approach converts all the profiles composing the training database into 2-dimensional geometric points such that these points lie on the the same line y = n-x. A simple comparison operation is sufficient to decide whether an object 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438